Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the After Final Action submitted by the Applicant on 06/14/2021 in which the amendments results in an allowance.
Allowable Subject Matter
Claims 35, 37-47, 49, 51-59 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most similar piece of prior art, U.S. PG Pub 2017/0188074. Mallet teaches backplane device for exchanging audio information, video information, or other data among multiple audio, video, and/or data (AVD) processing or storage hardware modules. However, the prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant, more specifically the OPS+ pluggable module, and therefore, when taking all the claimed limitations as a whole, Applicant’s claimed invention is defined over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421